DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-8, 12, 13, 16, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Peck (US 5,055,171).
Peck teaches (see abstract, col. 3, lines 23-36, col. 4, lines 9-18, and Example 31 (spanning cols. 23-27, but most particularly the passage from col. 24, line 54 to col. 25, line 42)) a electrolysis device comprising a bath to be filled with an electrolytic aqueous solution (“[a] cell using a membrane described in Example 2 and containing two identical smooth platinum electrodes both immersed in distilled water with an initial pH of 4.6”), a positive electrode (anode) and a negative electrode (cathode) disposed in the bath, and a polymer membrane through which ions included in the electrolytic aqueous solution can permeate being disposed between the positive electrode and the negative electrode in order to separate the bath into the positive electrode side and the negative electrode side, wherein the ions included in the electrolytic aqueous solution can permeate the polymer membrane and freely enter and exit the positive electrode side and the negative electrode side (“[t]he simultaneous transfer of both anions and cations through the membrane results in the transfer of chemical energy between the two electrolytes”).  Note that the distance between each of the positive electrode and the negative electrode from the membrane would have been predetermined on the basis of the construction of the cell.  
Peck teaches (see paragraph spanning cols. 3 and 4) that the membrane comprised an inert and nonporous matrix mixed with 10 to 50 percent by weight of a water absorbing and bonding long chain molecule (“hydrogel”) and that (see col. 7, lines 54-61) that at the upper limit of hydrogel content that the membrane had a very high water content and behaved as a gel with high diffusion.  Table 1 (col. 8, lines 8-13) shows that the water gain varied from 0.5 times the dry membrane weight for a membrane having 1 percent by weight hydrogel to as much as 27 times the dry membrane weight for a membrane having 40 percent by weight hydrogel.  A membrane having 27 times as much water as dry membrane weight inherently possessed a moisture content of 40% or more.  
The claim recitation “water splitting” is considered an intended use of the claimed device because it fails to impart any additional structure to the device.  See MPEP 2114.  However, even if it were considered to have patentable weight, the reactions shown in col. 25 of Peck show that the net result of the electrolytic reactions was water splitting (i.e. consumption of water to produce hydrogen and oxygen gases).  
Regarding claim 3, the membrane having 27 times as much water as dry membrane weight inherently possessed a moisture content of 60% or more.  
Regarding claims 4 and 16, these product-by-process claims recite various claim limitations relating to how the polymer membrane is formed; however, the various limitations of these claims do not appear to impart additional structure to the membrane and only refer to how the membrane is made.  These claims are considered to be anticipated by Peck even though Peck does not expressly teach that the membrane was formed by the claimed steps because the record does not support the conclusion that the claimed steps impart a difference in the structure of the final membrane.  See MPEP 2113.
Regarding claims 5, 19, and 20, the inert and nonporous matrix of Peck is considered a support of the polymer membrane.
Regarding claim 6, Peck does not teach the anode and cathode touching the membrane such that the device of Peck inherently provided the ratio of the area of the membrane that was in contact with the solution compared to an area of the membrane that was in contact with either of the electrodes was much larger than 0.5 (infinity).  
Regarding claim 7, Peck teaches (see abstract) that the membrane was nonporous.
Regarding claim 8, Peck teaches (see col. 4, lines 9-18) a number of possible identities of the main component of the polymer membrane, most of which included a hydrophilic group (e.g. -the terminal hydroxide or internal ether linkage in polyethylene oxide or the amide group of the polyacrylamide).
Regarding claim 12, Peck teaches (see reactions in col. 25) producing oxygen gas at the anode (positive electrode) and hydrogen gas at the cathode.  
Regarding claim 13, the hydrogel polymer materials taught by Peck (see col. 4, lines 9-18) are considered to inherently possess the three-dimensional network structure because Peck teaches using many of the same polymer materials as are disclosed by the instant application.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 9, 11, 14, 15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Peck (US 5,055,171) in view of Minegishi et al (US 2014/0374270).
Peck generically relates to a polymer membrane for use in an electrolytic device that is capable of water splitting to generate hydrogen and oxygen gases (see above discussion of Peck).  
Regarding claim 2, Peck fails to teach the device generating gases by irradiating the positive electrode and negative electrode with light.
Minegishi et al teach (see abstract, fig. 1, paragraphs [0017]-[0024], [0039] and [0158]) that it was known to conduct water splitting electrolysis using photocatalyst containing anode and cathode to permit directly conducting water splitting using sunlight as the only energy input.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Peck with the teachings of Minegishi et al to arrive at the claimed invention because Minegishi et al teach that the use of photoelectrodes irradiated with light permitted conducting the water splitting reaction with sunlight being the only energy input.  
Regarding claim 9, Peck fails to teach the device that irradiates the electrodes with light to drive the electrolytic reaction, wherein the light passes through the polymer membrane, and wherein the light transmittance of the polymer membrane was at least 80% in the wavelength range of 300 to 800 nm.  
Minegishi et al teach (see abstract, fig. 1, paragraphs [0017]-[0024], [0039] and [0158]) that it was known to conduct water splitting electrolysis using photocatalyst containing anode and cathode to permit directly conducting water splitting using sunlight as the only energy input.  Minegishi et al show (see fig. 1) that the sunlight passed through the anode, through a polymer membrane (62) and finally to the opposing cathode (63). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Peck with the teachings of Minegishi et al to arrive at the claimed invention because Minegishi et al teach that the use of photoelectrodes irradiated with light permitted conducting the water splitting reaction with sunlight being the only energy input, with the sunlight passing through the anode, the polymer membrane and the cathode in series.  
With respect to the property that the polymer membrane possessed the light transmittance of the polymer membrane was at least 80% in the wavelength range of 300 to 800 nm, it is noted that Peck teaches making the polymer membrane comprising a hydrogel material from many of the same polymers as those disclosed by Applicant as being suitable for the claimed polymer membrane.  Thus, at least the polyacrylamide hydrogel embodiment of Peck is considered to inherently possess the claimed light transmittance because Applicant discloses every tested polyacrylamide hydrogel (see Table 1) possessed the desired transmittance.  
Regarding claim 11, Minegishi et al teach (see paragraphs [0067]-[0084]) that the photocatalyst may be any of a large number of known photocatalysts including Ta3N5 or BaTaO2N or CIGS (CuInGaSe2).   
Regarding claim 14, the membrane of Peck having 27 times as much water as dry membrane weight inherently possessed a moisture content of 60% or more.  
Regarding claims 15 and 17, these product-by-process claims recite various claim limitations relating to how the polymer membrane is formed; however, the various limitations of these claims do not appear to impart additional structure to the membrane and only refer to how the membrane is made.  These claims are considered to be anticipated by Peck even though Peck does not expressly teach that the membrane was formed by the claimed steps because the record does not support the conclusion that the claimed steps impart a difference in the structure of the final membrane.  See MPEP 2113.
Regarding claim 18, the inert and nonporous matrix of Peck is considered a support of the polymer membrane.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Peck (US 5,055,171) in view of Minegishi et al (US 2014/0374270) as applied to claim 9 above, and further in view of Lewis et al (US 2013/0256147).
Minegishi et al fail to teach that the absorption wavelength of the cathode was longer than the absorption wavelength of the anode.
Lewis et al teach (see abstract, fig. 1, paragraph [0035]) that when conducting solar water splitting using photocatalysts in both the anode and the cathode, where the sunlight passes through the anode first, the anode absorbed higher energy (shorter wavelength) light and passed lower energy (longer wavelength) light through the separator and to the cathode, where the longer wavelength light was absorbed.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have ensured that the anode of Minegishi et al absorbed shorter wavelength light and the cathode absorbed longer wavelength light as taught by Lewis et al to maximize total energy absorption.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sato et al (US 2016/0194777) is cited as showing explicit teaching of using a polymer membrane having a water content above 15% (and as high as 80%) in an electroplating cell, where the high water content was desired for increased ion mobility though the membrane.  However, the membrane was cation selective, and thus did not meet the limitation that ions may freely enter and exit both sides of the membrane.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY D WILKINS III whose telephone number is (571)272-1251. The examiner can normally be reached M-F 9:30am -6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY D WILKINS III/Primary Examiner, Art Unit 1794